DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.
Allowable Subject Matter
Claims 33-37 and 39 are allowed.
Claims 21-32 and 38 contain potentially allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: as presently amended, the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Gettens reference, which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Gettens to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Gettens assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such optical assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 21-32 and 38 would be allowable if claims 21 and 38 are rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the substrate".  There is insufficient antecedent basis for this limitation in the claim.
The claim 21 recitation of “a microlens in microlens array” is unclear.  Do Applicants intend to recite “a microlens in the microlens array”, or is some alternative new structure sought?  Please review/revise/clarify.
 As indicated in the previously issued Office Action, claim 38 recites the limitation “the focal length”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-32 are rejected as depending from rejected independent claim 21.
Response to Arguments
In response to Applicants’ argument that a microlens inherently has a focal length (Arguments/Remarks pgs. 6-7), the Office respectfully asserts that although many lenses do indeed have focal lengths, this is not an absolutely universal quality.  For example, U.S. Patent No. 4,636,054 to Saegusa (col. 19, lines 22-24) and U.S. Patent No. 3,639,040 to Tylka (col. 2, lines 61-64) each disclose lenses having no focal length.  Accordingly, Applicants are duly encouraged to make the small requisite 
Applicants’ arguments regarding the previously cited Gettens reference have been considered, but are rendered moot in view of the treatment of claims set forth supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637